Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to Applicant’s Preliminary Amendment, filed 07/20/2020.  As filed, Claims 1-14 are pending.
Election of Species
This application contains claims directed to the following patentably distinct species:
(1) The process for preparing azelaic acid, comprising: i. reacting a compound has alpha-protons with a pentane has two leaving groups bound to 1 and 5 carbon in the presence of a base to form a 1,7 tetra-substituted heptane as shown in formula (A) where R1 is selected from the group consisting of methyl, ethyl, propyl, butyl, allyl, phenyl and benzyl; ii. hydrolyzing the 1,7 tetra-substituted heptane to form a salt of tetra-carboxylic acid as shown in formula (B);  where M is Li, Na or K; iii. neutralizing the salt of tetra-carboxylic acid to get the tetra-carboxylic acid; and iv. performing decarboxylation of the tetra-carboxylic acid in the presence of an organic sulfonic acid to form azelaic acid.
(2) The process for preparing azelaic acid, comprising: i. reacting a compound has alpha-protons with a pentane has two leaving groups bound to 1 and 5 carbon in the presence of a base to form a 1,7 tetra-substituted heptane as shown in formula (C); where R 2 is -CN or tert-butyl ester; ii. hydrolyzing the 1,7 tetra-substituted heptane in acidic condition to form a tetra-carboxylic acid as shown in formula (D); and performing 
The species identified above are independent or distinct from each other because the different species recite mutually exclusive characteristics (claim limitations on the method of producing azelaic acid).  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-14 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For instance, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Additionally, the prior art applicable to one species may not likely be applicable to another species.  In other words, the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR § 1.141.
Telephone Inquiry
A telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622